DETAILED ACTION
This is a first action on the merits, in response to the claims received 12/15/2020. Claims 1-25 are pending for prosecution below. 
 
Information Disclosure Statement
The information disclosure statement (IDS)(s) file has been considered by the examiner. An initialed copy is attached herewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10389141.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant are substantially identical to the claims in the patented, similar subject matter within claim(s) 1-26 of patent 10389141 contain(s) every element of claim(s) 1-25 of the instant application and as such anticipates (s) claim(s) 1-25 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,10-12,14-18,20-22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coe et al,(Coe), (USNO.2010/0201320). 
 	 As for claim 1, Coe discloses and shows in Fig. 1 a battery monitoring and management system, comprising: a data storage device  (via ref’s control device) operative to maintain a plurality of battery pack parameters for at least one battery pack (200); a computing device (via ref’s control device and charge/discharge module) in communication with the data storage device and operative to: receive at least one battery pack parameter for each battery pack; receive a request to charge or discharge each of the battery packs; determine a plurality of pack operating parameters (via ref’s senor modules)  for each battery pack based upon its received battery pack parameters, wherein the plurality of pack operating parameters achieve a performance metric of the system; and transmit respective pack operating parameters to a battery charging device and the respective battery packs for charging each battery pack according to its respective pack operating parameters (par.[0028-0031,0047-0052]).
 	As for claim 2, Coe discloses and shows in Fig. 1  the battery pack parameters comprise at least one of: a state of health of a battery pack, a state of charge of a battery pack, a voltage profile, a current profile, a temperature profile, a strain tensor profile, an entropy profile, an enthalpy profile, a priority level for a battery pack, a priority level of an electronic device powered by a battery pack, a required change in state of charge, a required energy for completing a desired task in a desired period of time by an electronic device powered by a battery pack, a location of the battery pack, and combinations thereof (par.[ 0028-0031])
 	As for claim 3, Coe discloses and shows in Fig. 1 the performance metric of the system comprises at least one of maximizing a change in a state of charge of at least one selected battery pack for a selected time duration, and charging a battery pack powering at least one selected electronic device to a level sufficient to perform a selected task for a selected time duration, a duration of charge of a selected battery pack having a specific state of charge and a specific state of health; average, maximum and minimum temperatures of the battery pack at different locations for a specific state of charge and a specific state of health; change of DC impedance for a specific change of state of charge for a specific state of health, change of AC impedance at a specific frequency for a specific change of state of charge for a specific state of health, total charging or discharging duration, power profile used for charging the battery packs, maximum power used for charging the battery packs, energy profile usage, state of charge of the battery packs vs. time, state of charge of the battery packs vs. power usage, state of charge of battery packs vs. energy usage, and combinations thereof
As for claim 4, Coe discloses and shows in Fig. 1  the pack operating parameters comprise at least one of: a pack charging start time, a pack discharging start time, a pack charging duration, a pack discharging duration, a pack state of charge, a pack state of health profile, a pack current profile , a pack voltage profile, a selected voltage range, a selected current range, a pack temperature profile, a pack open circuit voltage after a short rest period during charging, a pack imaginary AC impedance at a specific frequency, a pack real AC impedance at a specific frequency, and combinations thereof (par.[0028-0031,0047-0052])
As for claim 5, Coe discloses and shows in Fig. 1 the computing device is further operative to determine at least one pack operating parameter based upon statistical data for comparable battery packs in comparable operating conditions (par.[0028-0031,0047-0052])
As for claim 6, Coe discloses and shows in Fig. 1 the computing device is further operative to determine at least one pack charging parameter based upon a charging model
As for claim 7, Coe discloses and shows in Fig. 1 request to charge a respective battery pack further includes a user identifier (via ref’s sensor module) for a user of the battery pack and wherein the computing device is further operative to determine at least one pack operating parameter based upon the user identifier
As for claim 10, Coe discloses and shows in Fig. 1 the computing device is further operative to monitor the battery pack current output as a function of time drawn by a communications device receiving power from the battery pack to determine a proximity of the communications device to a communication network tower (par.[0029])
As for claim 11, Coe discloses and shows in Fig. 1 computing device is further operative to monitor the battery pack current output as a function of time drawn by a communications device receiving power from the battery pack to determine the presence of obstacles between the electronic device and a communication network tower and map the location of detected obstacles within an area
As for claim 12, Coe discloses and shows in Fig. 1 computing device is further operative to monitor the battery pack current output as a function of time drawn by an electronic device receiving power from the battery pack to determine a measure of health of the device
As for claim 14, Coe discloses and shows in Fig. 1 at least one battery pack, wherein each battery pack comprises: a battery pack monitoring and management component operative to: receive the pack operating parameters for the battery pack; and determine a plurality of cell operating parameters for each battery cell based upon the received pack operating parameters; wherein the plurality of cell operating parameters achieve a performance metric of the battery pack; and at least two energy storage units, each energy storage unit in communication with the battery pack monitoring and management component and comprising: a battery cell operative to receive energy from the battery charging device and output stored energy as a direct current; and a cell monitoring and management component operative to monitor and control at least one cell parameter of the battery cell alone or in combination with the battery pack monitoring and management component (par.[0028-0031,0047-0052])
 	As for claim 15, Coe discloses and shows in Fig. 1 the cell operating parameters comprise at least one of: a cell current profile, a cell voltage profile, a cell charging start time, a cell discharging start time, a cell charging duration, a cell discharging duration, a cell state of charge profile, a cell state of health profile, a cell temperature profile at a specific location of the cell, a cell DC impedance profile, a cell AC impedance profile at a specific frequency, a cell enthalpy, a cell entropy, a cell open circuit voltage for a specific state of charge, and combinations thereof.
As for claim 16, Coe discloses and shows in Fig. 1 each cell monitoring and management component is operative to measure at least one electrical or physical parameter of its cell
As for claim 17, Coe discloses and shows in Fig. 1 the at least one electrical or physical parameter comprises at least one of: voltage, current, charging rate, discharging rate, temperature, stress tensor, strain tensor, pressure, acoustic emissions, optical emissions, internal DC resistance, internal real AC impedance for a specific AC frequency, internal AC imaginary impedance for a specific AC frequency, open circuit voltage after a short non-charging period during the charging, and combinations thereof
As for claim 18, Coe discloses and shows in Fig. 1 cell monitoring and management component is operative to communicate the electrical and physical properties measured for its cell with at least one of: another cell monitoring and management component of the battery pack and the battery pack monitoring and management component
As for claim 20, Coe discloses battery pack monitoring and management component is further operative to determine the at least one cell operating parameter for each cell based upon an operating model and at least one stored electrical or physical property for the cell
As for claim 21, Coe discloses and shows in Fig. 1 battery pack monitoring and management component is further operative to determine the least one cell operating parameter for each cell based upon statistical data for comparable battery packs or battery cells in comparable operating conditions
As for claim 22, Coe discloses and shows in Fig. 1 the performance metric of the battery pack comprises at least one of a change of state of charge for a selected duration of operation and maintaining a state of health for a selected duration of operating, duration of charge for a specific state of charge and a specific state of health; average, maximum and minimum temperatures of the battery pack at different locations for a specific state of charge and a specific state of health; change of open circuit voltage after a short period of non-charging during charging, change of DC impedance for a specific change of state of charge for a specific state of health; Change of AC impedance at a specific frequency for a specific change of state of charge for a specific state of health, and combinations thereof
As for claim 25, Coe discloses and shows in Fig. 1each cell monitoring and management component is further operative to adjust a charging or discharging rate for its battery cell independently of other battery cells of the battery pack
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-9,13,19,23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coe in combination with Wikes, (USNO.2009/0183405).
As for claim 13, Coe discloses all limitations, but differs from the claimed invention because he does not explicitly disclose battery charging device is a renewable energy source and wherein computing device is further operative to: receive weather information; and determine the plurality of pack charging parameters for each battery pack based upon the received weather information
 	Wikes discloses battery charging device is a renewable energy source and wherein computing device is further operative to: receive weather information; and determine the plurality of pack charging parameters for each battery pack based upon the received weather information (par.[0086-0088])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Coe by using battery charging device is a renewable energy source and wherein computing device is further operative to: receive weather information; and determine the plurality of pack charging parameters for each battery pack based upon the received weather information for advantages such as providing the ability to maximize battery charge, as taught by Wikes.
As for claims 8-9, Coe in combination with Wikes discloses the claimed invention except for computing device is further operative to monitor the battery pack current output as a function of time to detect the presence of malware or a hardware Trojan influencing the operation of an electronic device operating under current received from the battery pack and computing device is further operative to limit current output to the electronic device in response to detecting the presence of malware or a hardware Trojan. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a computing device is further operative to monitor the battery pack current output as a function of time to detect the presence of malware or a hardware Trojan influencing the operation of an electronic device operating under current received from the battery pack and computing device is further operative to limit current output to the electronic device in response to detecting the presence of malware or a hardware Trojan for advantages such as preventing overdischarging.
As for claim 19, Coe in combination with Wikes discloses the claimed invention except for battery pack further comprises a plurality of non-volatile memory devices operative to store the electrical and physical properties measured for each cell throughout its service lifetime. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a battery pack further comprises a plurality of non-volatile memory devices operative to store the electrical and physical properties measured for each cell throughout its service lifetime for advantages such as providing a historical trend.
 As for claims 23, Coe in combination with Wikes discloses the claimed invention except for each cell monitoring and management component is further operative to cause its cell to be electrically bypassed when a selected electrical or physical parameter of the cell is measured to differ by greater than a threshold amount from an adjacent cell. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have each cell monitoring and management component is further operative to cause its cell to be electrically bypassed when a selected electrical or physical parameter of the cell is measured to differ by greater than a threshold amount from an adjacent cell for advantages such as preventing overdischarging.
 	As for claims 24, Coe in combination with Wikes discloses the claimed invention except for cell monitoring and management component is further operative to adjust the cell operating parameter for its battery cell independently of other battery cells of the battery pack according to instructions received from the battery pack monitoring and management component. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have cell monitoring and management component is further operative to adjust the cell operating parameter for its battery cell independently of other battery cells of the battery pack according to instructions received from the battery pack monitoring and management component for advantages such as preventing overdischarging.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859